Title: To George Washington from Christopher Gist, 15 October 1755
From: Gist, Christopher
To: Washington, George



Dear Sir
Opechon, Octr 15th 1755

I got home last night af getting Business Settled with proper Certificates Recorded &c.
Colo. Dunbar with the Army took Shiping at Amboy 9 days

this day for Albany and whither after I cannot tell Som people would Not be sorry ⟨if⟩ It was to heaven. Yor Name is more talked off in Pensylvenia then any Other person of the Army and every body Seems willing to Venture under your command and if you would Send Some descreet person doubt not but They will Inlist a good Nomber and Especially to be erigulars for all their Talk is of fighting in the Indian way. The Assembly of Pensylvenia is now Setting and will for a fornight Mr Franklin and Indeed Mr Peters both Told me if you was write pressing Letter to them informing them of the Damage and Murders and Desire their Assistance you would now get it Sooner then any one in Amerrica. I will do you All the Service in My Power if you have any business or Commands for me please to let Me know it as soon as possable[.] Ther is great Expectation that Genl Shirly will Send Me to Get the Cattawbees Indians for yr Assistance and perhaps Woods men and the Charokees in Spring[.] Should be glad you would be Quick in Dispatches for Pensylvenia as I Doubt not but it will Rase both Men and Money very quick[.] I have Told them you will want blankets Stockings and shoes for Winter as I knew the New rased Men Must be Naked. I would Come to you but have Noe cash to Carry Me any Where I am yr Well wisher and Most Humle Servt

Christr Gist

